     Case 3:20-cv-02352-MMA-AHG Document 10 Filed 05/27/21 PageID.188 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    AI CA LLC,                                          Case No.: 3:20-cv-2352-MMA-AHG
12                                       Plaintiff,
                                                          SCHEDULING ORDER
13    v.                                                  REGULATING DISCOVERY
                                                          AND OTHER PRE-TRIAL
14    CREDIAUTOUSA FINANCIAL
                                                          PROCEEDINGS
      COMPANY LLC, et al.,
15
                                      Defendants.
16
17
            Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
18
      held on May 21, 2021. After consulting with the attorneys of record for the parties and
19
      being advised of the status of the case, and good cause appearing, IT IS HEREBY
20
      ORDERED:
21
            1.     Any motion to join other parties, to amend the pleadings, or to file additional
22
      pleadings must be filed by July 31, 2021.
23
            2.     All fact discovery shall be completed by all parties by October 15, 2021.
24
      “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
25
      Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
26
      of time in advance of the cut-off date, so that it may be completed by the cut-off date,
27
      taking into account the times for service, notice and response as set forth in the Federal
28

                                                      1
                                                                               3:20-cv-2352-MMA-AHG
     Case 3:20-cv-02352-MMA-AHG Document 10 Filed 05/27/21 PageID.189 Page 2 of 5



 1    Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
 2    with regard to all discovery disputes in compliance with Local Rule 26.1(a). A
 3    failure to comply in this regard will result in a waiver of a party’s discovery issue.
 4    Absent an order of the court, no stipulation continuing or altering this requirement
 5    will be recognized by the court. The Court expects counsel to make every effort to
 6    resolve all disputes without court intervention through the meet and confer process. If
 7    the parties reach an impasse on any discovery issue, the movant must e-mail chambers at
 8    efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
 9    written discovery response that is in dispute, seeking a telephonic conference with the
10    Court to discuss the discovery dispute. The email must include: (1) at least three
11    proposed times mutually agreed upon by the parties for the telephonic conference; (2) a
12    neutral statement of the dispute; and (3) one sentence describing (not arguing) each
13    parties’ position. The movant must copy opposing counsel on the email. No discovery
14    motion may be filed until the Court has conducted its pre-motion telephonic conference,
15    unless the movant has obtained leave of Court. All parties are ordered to read and to
16    fully comply with the Chambers Rules of Magistrate Judge Allison H. Goddard.
17          3.     The parties must designate their respective experts in writing by
18    November 12, 2021. The parties must identify any person who may be used at trial to
19    present evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement
20    is not limited to retained experts. The date for exchange of rebuttal experts must be by
21    December 13, 2021. The written designations must include the name, address and
22    telephone number of the expert and a reasonable summary of the testimony the expert is
23    expected to provide. The list must also include the normal rates the expert charges for
24    deposition and trial testimony.
25          4.     By November 12, 2021, each party must comply with the disclosure
26    provisions in Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This
27    disclosure requirement applies to all persons retained or specially employed to provide
28    expert testimony, or whose duties as an employee of the party regularly involve the

                                                   2
                                                                              3:20-cv-2352-MMA-AHG
     Case 3:20-cv-02352-MMA-AHG Document 10 Filed 05/27/21 PageID.190 Page 3 of 5



 1    giving of expert testimony. Except as provided in the paragraph below, any party
 2    that fails to make these disclosures will not, absent substantial justification, be
 3    permitted to use evidence or testimony not disclosed at any hearing or at the time of
 4    trial. In addition, the Court may impose sanctions as permitted by Fed. R. Civ. P.
 5    37(c).
 6             5.    Any party must supplement its disclosure regarding contradictory or rebuttal
 7    evidence under Fed. R. Civ. P. 26(a)(2)(D) by December 13, 2021.
 8             6.    All expert discovery must be completed by all parties by January 21, 2022.
 9    The parties must comply with the same procedures set forth in the paragraph governing
10    fact discovery.
11             7.    Failure to comply with this section or any other discovery order of the court
12    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
13    the introduction of experts or other designated matters in evidence.
14             8.    All dispositive pretrial motions, including motions for summary judgment
15    and motions addressing Daubert issues, must be filed by March 4, 2022. 1 Counsel for
16    the moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
17    period of time between the date you request a motion date and the hearing date may vary
18    from one district judge to another. Please plan accordingly. Failure to make a timely
19    request for a motion date may result in the motion not being heard.
20             9.    If appropriate, following the filing of an order ruling on a motion for
21    summary judgment or other dispositive pretrial motion, or in the event no such motion is
22    filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
23    issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
24    pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
25    Chambers Rules, which provide additional information regarding pretrial scheduling.
26
27
      1
        This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28    in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                          3
                                                                                         3:20-cv-2352-MMA-AHG
     Case 3:20-cv-02352-MMA-AHG Document 10 Filed 05/27/21 PageID.191 Page 4 of 5



 1          10.    A Mandatory Settlement Conference shall be conducted on May 18, 2022 at
 2    9:30 a.m. in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff must
 3    serve on Defendant a written settlement proposal, which must include a specific demand
 4    amount, no later than April 27, 2022. The defendant must respond to the plaintiff in
 5    writing with a specific offer amount prior to the Meet and Confer discussion. The parties
 6    should not file or otherwise copy the Court on these exchanges. Rather, the parties must
 7    include their written settlement proposals in their respective Settlement Conference
 8    Statements to the Court. Counsel for the parties must meet and confer in person or by
 9    phone no later than May 4, 2022. Each party must prepare a Settlement Conference
10    Statement, which will be served on opposing counsel and lodged with the Court no later
11    than May 9, 2022. The Statement must be lodged in .pdf format via email to
12    efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement
13    Conference Statement must comply fully with Judge Goddard’s Mandatory Settlement
14    Conference Rules (located at
15    https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
16    ent%20Conference%20Rules.pdf). Each party may also prepare an optional
17    Confidential Settlement Letter for the Court’s review only, to be lodged with the Court
18    no later than May 9, 2022. The Letter must be lodged in .pdf format via email to
19    efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
20    the substance of the Settlement Conference Letter must comply fully with Judge
21    Goddard’s Mandatory Settlement Conference Rules. All parties are ordered to read
22    and to fully comply with the Chambers Rules and Mandatory Settlement
23    Conference Rules of Magistrate Judge Allison H. Goddard.
24          11.    A post trial settlement conference before a magistrate judge may be held
25    within 30 days of verdict in the case.
26          12.    The dates and times set forth herein will not be modified except for good
27    cause shown.
28          13.    Briefs or memoranda in support of or in opposition to any pending motion

                                                  4
                                                                             3:20-cv-2352-MMA-AHG
     Case 3:20-cv-02352-MMA-AHG Document 10 Filed 05/27/21 PageID.192 Page 5 of 5



 1    must not exceed twenty-five (25) pages in length without leave of a district court judge.
 2    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 3    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 4    and a table of authorities cited.
 5          14.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
 6    this case hereafter.
 7          IT IS SO ORDERED.
 8
 9    Dated: May 27, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                               3:20-cv-2352-MMA-AHG
